COBB, Judge.
The action of the trial court in setting aside a default judgment entered upon an unliquidated claim for damages without notice to the defaulted party, State Farm Mutual Automobile Insurance Company, is affirmed on authority of B/G Amusement, Inc. v. Mystery Fun House, Inc., 381 So.2d 318 (Fla. 5th DCA 1980). The motion to set aside the order of default on the basis of excusable neglect was untimely, and the trial court’s order setting aside the clerk’s default is reversed. See Fla.R.Civ.P. 1.540(b).
AFFIRMED in part; REVERSED in part.
ORFINGER and UPCHURCH, JJ., concur.